MEMORANDUM **
In these consolidated appeals, Santiago Yanez-Martinez appeals from his guilty-plea conviction and 51-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326, and from the revocation of his supervised release and the 9-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Yanez-Martinez’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
With respect to both cases, we dismiss the appeals in light of the valid appeal waivers. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED, and the appeals are DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.